LOCKE, District Judge,
(after stating the facts.) The three unusual conditions attending the meeting of these vessels, which, in spite of a careful observance of all ordinary rules of navigation resulted in a collision, were: Eirst, the lack of strength and power of libelants’ tug to keep its tow in line; second, the length and unwieldy character and weakness of construction of the tow, the master of the Alert testifying that it would not have stood being pulled fast enough to keep from sagging; and,- thirdly, the peculiar course of the tide, which, instead of flowing through the channel lengthwise, rather swept across it.
Two of these peculiarities pertained alone to the libelants’ tug and tow; the third wras particularly within the knowledge of those in charge of them. They w-ere regularly engaged in towing the same character of rafts through this channel, and must be presumed to be fully aware of the course, direction, and force of the tides, and the dangers attending its navigation. Not so the master of the bark. She was a foreign vessel, and he, presumably, unaccustomed to the peculiarities of local navigation, and, although that would in no wise excuse him from ordinary care and precaution upon meeting and approaching vessels, the decree of preliminary and anticipatory care in which he is charged to have been wanting could not be demanded. Nor would the fact of her being in charge of a bay pilot require such knowledge and extraordinary precaution as would have been necessary to counter-act the effects of tire insufficiency of libel-ants’ tug for the occasion, and the unwieldy proportions and feeble construction of the raft. There were no circumstances apparent that could inform any one in charge of the bark that in entering an open channel nearly 800 feet wide, wdth no visible obstruction, it was to be so completely blocked before he got through that, keeping as closely as possible to the, starboard bank, he wrould be forced iuto collision with a raft in tow of a steamer upon the further side of ¡he channel.
As far as the bark is concerned, we consider it an unavoidable accident, as it is impossible to see that she wras in any way in fault. She had entered an open channel of sufficient width, had taken and kept the proper position, close to the starboard bank, was pursuing-her way in a slow and cautious manner, conforming to the signal of libelants’ tug, and in all ways observing the rules of navigation. It was an accident unforeseen even by the master of the Alert, who, until the very moment of the collision, thought there would be room for her to pass. If there was any fault it was oh the part of those in charge of libelants’ property, who, knowing, as they did, the risks of the passage, attempted it with a full knowledge of its dangers.
It is ordered the judgment below be affirmed, with costs.